Citation Nr: 0811829	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-28 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right orchiectomy, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to service connection for sexual dysfunction. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for peripheral 
neuropathy of the lower right extremity, claimed as tingling 
of the right foot and toes.  

6.  Entitlement to service connection for a "nervous 
condition". 

7.  Entitlement to service connection for a "nervous 
condition", as secondary to service-connected right 
orchiectomy. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

The veteran served on active duty in the United States Army 
from July 1968 to March 1970.  Service in the Republic of 
Vietnam is indicated by the record. 

In January 1971 the veteran was granted service connection 
for a right orchiectomy.  A 10 percent disability rating was 
assigned.  Special monthly compensation for loss of use of a 
creative organ was also granted.  See 38 U.S.C.A. § 1114(k) 
(West 2002).  

The veteran filed a claim for an increased rating for his 
service-connected right orchiectomy in December 2003.  In 
January 2004 he filed an additional claim seeking entitlement 
to service connection for other disabilities.  In the June 
2004 rating decision, the RO continued the 10 percent 
disability rating for right orchiectomy and denied  claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, peripheral neuropathy of the right lower extremity, 
a nervous condition and sexual dysfunction.  The veteran has 
timely perfected an appeal as to these issues. 

In March 2007 the RO increased the disability rating assigned 
veteran's right orchiectomy to 30 percent disabling.  

Clarification of issues on appeal 

The Board initially observes that the veteran has requested 
service connection for a "nervous condition", and the RO 
has adjudicated the claim under that denomination.  It is 
clear that what is meant by the term "nervous condition" is 
a psychiatric, rather than a neurological, disability, 
diagnosed as anxiety disorder with panic attacks.

The veteran is currently seeking entitlement to service 
connection for an anxiety disorder on a direct and secondary 
basis.  While the RO adjudicated this as one issue, the Board 
is bifurcating the claim into two separate issues.  As 
explained in detail below, additional evidentiary development 
is required prior to adjudication of the veteran's claim of 
entitlement to service connection on a secondary basis.  

Remanded issue

The issue of entitlement to service connection for a 
"nervous condition" claimed as secondary to right 
orchiectomy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right orchiectomy residuals is manifested 
by sexual dysfunction, and reports of excessive sweating and 
hot flashes. 

2.  The veteran's right orchiectomy residuals do not result 
in marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.

3.  The veteran was awarded special monthly compensation 
based on loss of the use of a creative organ in January 1971.

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed right ear hearing loss and his military 
service.  

5.  The competent medical evidence of record does not support 
a finding that left ear hearing loss currently exists.

6.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.

7.  A preponderance of the competent medical evidence of 
record does not indicate that the veteran has peripheral 
neuropathy of the lower right extremity. 
 
8.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed anxiety disorder and his military 
service.


CONCLUSIONS OF LAW

1.  The veteran is in receipt of the maximum schedular 
rating, 30 percent, for right orchiectomy residuals.  
38 C.F.R. § 4.115b, Diagnostic Code 7524 (2007). 

2.  Application of extraschedular provisions is not warranted 
for the veteran's service-connected right orchiectomy.  
38 C.F.R. § 3.321(b) (2007). 

3.  Entitlement to service connection for sexual dysfunction 
is not warranted as such would constitute improper 
pyramiding.  38 C.F.R. §  4.14 (2007).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).

5.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

6.  Peripheral neuropathy of the lower right extremity was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

7.  An anxiety disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for his 
service-connected right orchiectomy.  He also seeks service 
connection for sexual dysfunction, bilateral hearing loss, 
tinnitus, peripheral neuropathy of the right lower extremity, 
and a "nervous condition" on a direct basis.  As is 
discussed elsewhere in this decision, the issue of the 
veteran's entitlement to service connection for an "nervous 
condition", claimed as secondary to the service-connected 
right orchiectomy, is being remanded for additional 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for a service connection and increased rating 
claim in a letter from the RO dated September 12, 2005.  The 
veteran was notified of the evidentiary requirements for a 
secondary service connection claim in a letter from the RO 
dated February 7, 2006.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or the 
Social Security Administration."  With respect to private 
treatment records, the letter informed the veteran that the 
VA would make reasonable efforts to obtain private or non-
Federal medical records to include "records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  Furthermore, the VA included copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The September 2005 letter further emphasized:  "If [there 
is] evidence [that] is not in your possession, you must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency." [Emphasis as 
in the original]

The September 2005 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In the March 2006 notice letter, the RO further stated that 
examples of evidence that the veteran should tell VA about or 
give to VA that may affect the assigned disability rating 
include the following: information about on-going treatment 
records, including VA or other Federal treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing the service-connected 
disability symptoms from people who have witnessed how they 
affect him.  This complies with the recent decision of the 
Court concerning enhanced VCAA notice in increased rating 
cases, Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App., 
Jan. 30,  2008).

In this case, the Diagnostic Code for testis removal pertains 
to the number of testis removed.  The notice letters did not 
provide at least general notice of these requirements.  
However, the essential fairness of the adjudication was not 
affected, because the veteran is currently receiving the 
schedular maximum disability rating, and he was advised to 
submit evidence and statements which could help establish an 
extraschedular rating in the March 2006 notice letter. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA outpatient treatment 
records, private medical records and provided several VA 
examinations. 

The veteran has indicated that physical examination reports 
from his former employer, United States Steel, prior to 1980 
"could prove decisive for my claim for hearing loss."  
However, the veteran further indicated that those records 
could not be located.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision on six of 
the issues on appeal.  




	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased rating for service-connected 
right orchiectomy, currently evaluated as 30 percent 
disabling. 

Relevant law and regulations 

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Specific schedular criteria

Under Diagnostic Code 7524, removal of both testes is 30 
percent disabling, while removal of only one testis is 
noncompensable (zero percent disabling).  
The Diagnostic Code also stipulates that, in cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service-connected testicular 
loss.  See 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2007).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected right testicle removal, which is currently 
evaluated as 30 percent disabling under Diagnostic Code 7913.  



Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate"  Than the one 
used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995). 

In this case, the Board finds that Diagnostic Code 7524 is 
applicable because it pertains specifically to the disability 
at issue (testis, removal) and provides specific guidance on 
how to rate the disability.  The Board can identify nothing 
in the evidence to suggest that another diagnostic code would 
be more appropriate, and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 7524.

Schedular rating

The veteran is currently assigned a 30 percent disability 
rating under Diagnostic Code 7524.  This represents the 
highest schedular rating available for the veteran's 
disability.  As such, the Board is unable to consider or 
grant a higher schedular rating.

Extraschedular evaluation 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative. 

The record does not show that the veteran has required 
frequent hospitalizations for his right orchiectomy 
residuals; indeed it appears that he has not been 
hospitalized at all for this condition. Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  The evidence shows that 
the veteran is currently employed and that his right 
orchiectomy residuals will manifest as hot flashes and 
increased sweating.  However, there is no indication in the 
record that these symptoms have caused the veteran to miss 
work or cause any unusual employment impairment. 

While the veteran's right orchiectomy residuals may have an 
adverse effect on employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally the 
degrees of disability specified [in the ratings schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  Thus, the assigned 30 percent 
disability rating takes into account moderate employment 
impairment.  

Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that referral of the veteran's right orchiectomy to 
VA Central Office for consideration of an extraschedular 
evaluation is not warranted.

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's service-connected right orchiectomy has been 
rated 10 percent disabling from March 30, 1970 to December 
16, 2003 and 30 percent disabling thereafter.  The veteran's 
claim for an increased disability rating for his service-
connected right orchiectomy was filed in December 2003.  
Therefore, the relevant time period under consideration is 
from December 2002 to the present.  The question to be 
answered by the Board, then, is whether any different rating 
should be assigned for any period from December 2002 to the 
present.  As a practical matter, this involves inquiry into 
the assignment of the current 30 percent rating during the 
one year period prior to December 16, 2003. 

There have been several VA examinations that have addressed 
the veteran's right orchiectomy.  After a careful review of 
the record, the Board can find no other evidence to support a 
finding that the veteran's right orchiectomy was more or less 
severe during the appeal period.  The veteran has pointed to 
none.  Accordingly, there is no basis for awarding the 
veteran disability rating other than the currently assigned 
30 percent for at any time from December 2002 to the present.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for his service-connected right orchiectomy.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for sexual dysfunction.

The veteran is also seeking service connection for sexual 
dysfunction.  

Relevant law and regulations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided. See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Analysis

As indicated above, 38 C.F.R. § 4.14 provides that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  In this case, the evidence of record 
indicates that the veteran was awarded special monthly 
compensation based on the loss of use of a creative organ in 
January 1971.  See 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§ 3.350 (2007).  Moreover, as indicated above, he is also 
currently rated 30 percent disabling for the loss of the 
right testicle.  [As explained above the assignment of a 30 
percent rating effectively encompasses the loss of both 
testicles.]  To separately rate the veteran as having 
erectile dysfunction in addition to both the service-
connected loss of testicle and the special monthly 
compensation would result in improper pyramiding. 

Accordingly, entitlement to service connection for sexual 
dysfunction is not warranted. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus. 

In the interest of economy, these two issues will be 
addressed together.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Service connection - hearing loss

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309(a) (2007); see 
also VA Under Secretary for Health letter dated October 4, 
1995 [it is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.]

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim. 38 C.F.R. § 3.303(b).

Analysis 

With respect to Hickson element (1) the evidence of record 
indicates that the veteran has been diagnosed with tinnitus. 
See a March 2004 VA examination report.

Concerning the veteran's bilateral hearing loss claim, in 
March 2004 a VA hearing examination was conducted by a 
certified audiologist. CNC speech recognition scores were 96 
percent in the veteran's right ear and 100 percent in his 
left.  The audiometric examination showed the following 
puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	15	10	20	35	15	20
Right (dB)	15	10	25	55	45	34

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 

The March 2004 VA examination establishes the presence of 
right ear hearing loss.  
However, it fails to demonstrate any auditory threshold of 
40 dB or greater for the veteran's left ear.  Audiometric 
testing did not reveal three or more auditory thresholds of 
26 dB or greater or CNC speech recognition less than 94 
percent for the left ear.  

The Board is aware that the veteran has submitted the reports 
from multiple audiological tests and has reviewed each 
report.  At no point has the veteran's left ear hearing loss 
met the criteria established by 38 C.F.R. § 3.385.  

The evidence of record indicates that the veteran does 
experience some left ear hearing loss.  However, the level of 
disability has not met the threshold established by 38 C.F.R. 
§ 3.385.

Accordingly, Hickson element (1) has been satisfied for the 
veteran's tinnitus and right ear, but it has not been 
satisfied for the veteran's left ear. 

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, there is no medical evidence 
of hearing loss or tinnitus in service.  The service medical 
records reveal that the veteran did not report any hearing 
problems while in service. The veteran's March 1970 
separation examination indicates that the ears were normal 
upon separation.    

The Board adds that hearing loss was initially diagnosed over 
a decade after service, long after the end of the one year 
presumptive period in 38 C.F.R. § 3.309(a).  Indeed, in a 
July 1971 VA compensation and pension (C&P) examination 
report, which was just after the end of the one year 
presumptive period, the examiner specifically noted no 
hearing loss. 

The veteran contends that he was not given a physical 
examination prior to discharge.  This is incorrect.  The 
veteran's service medical records include the report of a 
separation physical examination dated March 29, 1970, the 
very day he was discharged.  Hearing was 15/15; physical 
examination of the ears was normal.  In an accompanying 
report of medical history, signed by the veteran, he 
specifically denied hearing loss or ear trouble..   

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  

To the extent that the veteran is now contending that he 
experienced hearing loss and tinnitus during service, such 
statement is far outweighed by the negative service medical 
records, including the veteran's own report at separation.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three decades past. The 
veteran's memory may have been dimmed with time; in addition 
his recent statements have been made in connection with his 
claim for monetary benefits from the government.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

The Board adds that to the extent that the veteran may be 
contending that some presumption in his favor attaches 
because service medical records do not reference his claimed 
disorder, this is incorrect.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) [the Court declined to apply an 
"adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].  In this case, 
moreover, no service medical records are missing.   

In short, the objective service medical records, as well as 
the report of the July 1971 VA examination, far outweigh the 
veteran's contention that he experienced hearing loss and/or 
tinnitus in service.

Concerning in-service injury, the veteran's DD 214 indicates 
that he served as a radio operator.  In his July 2004 notice 
of disagreement the veteran stated that he was exposed to 
constant noise from the radios and that this noise has led to 
his hearing loss.  According to the March 2004 VA examiner, 
this exposure does not constitute significant noise exposure 
or acoustic trauma.  There is no competent medical evidence 
to the contrary.  Nor is there any other evidence in the 
record which is suggestive of acoustic trauma during service.

Accordingly, Hickson element (2) has not been satisfied, and 
both claims fail on that basis. 

With respect to Hickson element (3), medical nexus, the only 
competent medical opinion of record is that of the March 2004 
VA examiner, who indicated that there was no relationship 
between the veteran's hearing loss or tinnitus and his 
military service.  In making her determination, the VA 
examiner specifically considered the audiometric test results 
submitted from the veteran's former employer and stated that  
the veteran's complaints of hearing loss and  tinnitus are 
"too remote in onset to be related to the military."  

The Board observes that the examiner's opinion appears to be 
congruent with the objective medical evidence of record, 
which as discussed above is devoid of references to hearing 
problems and/or tinnitus until decades after service.  

The veteran has not submitted any competent medical evidence 
to the contrary; the above mentioned March 2004 VA opinion is 
the only medical opinion in the record to opine on these 
issues.  As was explained in the Board's VCAA discussion 
above, the veteran has been accorded ample opportunity to 
submit evidence in support of his claim; he has not done so.  
See 38 U.S.C.A. § 5107(a) (2002) [the claimant has a 
responsibility to support a claim for VA benefits.]

To the extent that the veteran contends that a medical 
relationship exists between his hearing loss, tinnitus and 
service, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].   

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  In this case there is no objective medical 
evidence of hearing loss until 1983, thirteen years after the 
veteran left military service.  With respect to the veteran's 
tinnitus claim, the first diagnosis of tinnitus comes from 
the March 2004 VA examiner, over 40 years after the veteran 
left military service. 

In Voerth v. West, 13 Vet. App. 117 (1999), the Court noted 
that the continuity of symptomatology provisions of section 
3.303 do not relieve a claimant of the burden of providing a 
medical nexus. As discussed above, such medical nexus 
evidence is lacking in this case.

In short, with respect to element (3), the competent medical 
opinion evidence is against the veteran's claims.  In 
addition, there is no competent evidence of continuity of 
tinnitus or hearing loss after service.  For these reasons, 
element (3) has not been met, and the veteran's claims fail 
on this basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, because Hickson element 
(1) has not been met as to the left ear, and Hickson elements 
(2) and (3) have not been met as to either bilateral hearing 
loss and tinnitus.  The benefits sought on appeal are 
accordingly denied.

5.  Entitlement to service connection for peripheral 
neuropathy of the lower right extremity.  

Relevant law and regulations 

The law and regulations pertaining to service connection have 
been set forth above and need not be repeated. 

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.309(e) (2007).

The diseases which are deemed to be associated with herbicide 
exposure include acute and subacute peripheral neuropathy, 
which is defined by the regulations as "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolve within two years of the date 
of onset."  See 38 C.F.R. § 3.309(e), Note 2 (2006); but see 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630, 27,630-27,641 (May 20, 2003) 
[which classifies chronic persistent peripheral neuropathy as 
a condition specifically not associated with herbicide 
exposure].

Analysis

With respect to Hickson element (1), current disability, 
there is no medical evidence of record which supports the 
veteran's claim of peripheral neuropathy of the lower right 
extremity.  Upon examination in March 2004, the veteran had a 
"normal dorsal pedal pulse, normal temperature, color, and 
hair growth.  Touch, pain, position and vibratory sensation" 
was normal.  The VA examiner noted that no neurological 
abnormalities were found. 

There is no other competent medical evidence in the record 
which indicates or suggests that peripheral neuropathy of the 
lower extremity exists.  The veteran has been accorded ample 
opportunity to present medical evidence in support of his 
claim and has failed to do so.  That is, he has presented no 
medical evidence which indicates that he has peripheral 
neuropathy.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

To the extent that the veteran himself believes that he has 
peripheral neuropathy of the lower right extremity, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. supra;  see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the veteran's peripheral 
neuropathy claim, and it fails on this basis.

The Board will briefly touch upon the matter of presumed 
herbicide exposure in Vietnam.  Although such exposure is 
presumed, in the absence of any peripheral neuropathy, 
currently or at any other time, further discussion would be 
futile. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
peripheral neuropathy of the lower right extremity.  
The benefit sought on appeal is accordingly denied.



6.  Entitlement to service connection for a "nervous 
condition" on a direct basis.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to Hickson element (1), the veteran was 
diagnosed with an anxiety disorder in March 2004.  
Accordingly, Hickson element (1) has been satisfied. 

With respect to Hickson element (2), the veteran's service 
medical records are utterly negative as to any suggestion of 
an anxiety disorder or any other psychiatric problem.  The 
first evidence of such a disorder comes from outpatient 
treatment records which state that the veteran's anxiety 
disorder had its onset in March 1998, nearly 30 years after 
he left military service.  

The veteran himself has not specifically indicated that he 
experienced anxiety during military service.  Indeed, the 
tenor of his statements, to include both his July 2004 notice 
of disagreement and his August 2004 substantive appeal, is 
that his anxiety first occurred long after service.  In his 
substantive appeal, he stated "I suffered for these anxiety 
attacks for several years before seeking medical attention."  
The veteran left military service in 1970 and evidently did 
not seek medical attention for anxiety attacks until decades 
later, in 1998.  "Several years" before 1998 would still be 
decades after service.  

Of particular significance in the content of he veteran's 
presentation is that in his initial application for service 
connection in April 1970 he did not mention problems with 
anxiety, nor did he do so during the July 1971 C&P 
examination.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he has now raised]; see also Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  

The thrust of the veteran argument's is that "I was not 
given a physical examination prior to discharge."  As has 
been discussed above with respect to the hearing loss and 
tinnitus claims, this is not correct.  The veteran's service 
medical records include the report of a separation physical 
examination dated March 29, 1970, the day he was discharged.  
Psychiatric evaluation was normal.  In an accompanying report 
of medical history, signed by the veteran, he specifically 
denied "depression of excessive worry" and "nervous 
trouble of any sort".   

To the extent that the veteran is now contending that he 
experienced anxiety during service (and this is hardly 
clear), such statement or insinuation is far outweighed by 
the utterly negative service medical records, including the 
veteran's own report at separation.  In addition, the July 
1971 C&P examination noted no psychiatric abnormalities.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran]. 
Such records are more reliable, in the Board's view, than the 
veteran's unsupported assertion of events now over three 
decades past. The veteran's memory may have been dimmed with 
time; in addition his recent statements have been made in 
connection with his claim for monetary benefits from the 
government.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Accordingly, Hickson element (2) has not been met, and the 
veteran's claim fails on this basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a disease or injury, it 
follows that Hickson element (3), medical nexus, is 
necessarily lacking also.  Such is the case here.  

To the extent that the veteran argues that his anxiety 
disorder is related to his military service, his assertions 
are not probative of a nexus between the condition and 
military service.  See Espiritu, supra.  The veteran's lay 
opinion is therefore entitled to no weight of probative 
value. 

In short, there is not of record competent medical nexus 
evidence linking the veteran's current anxiety disorder to 
his military service.  Hickson element (3) has also not been 
satisfied. 

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a "nervous 
condition" as being directly due to service.  The benefit 
sought on appeal is accordingly denied.

The matter of the veteran's claim of entitlement to service 
connection for a "nervous condition" as secondary to his 
service connected right orchiectomy will be addressed in the 
remand section below. 


ORDER

Entitlement to an increased rating for service-connected 
right orchiectomy is denied. 

Entitlement to service connection for sexual dysfunction is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower right extremity is denied.  

Entitlement to service connection for a "nervous condition" 
on a direct basis is denied.  




REMAND

7.  Entitlement to service connection for a "nervous 
condition", claimed as secondary to service-connected right 
orchiectomy. 

The veteran alternatively contends that his "nervous 
condition" is a result of the symptoms associated with his 
right orchiectomy residuals. 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the medical evidence indicates that the veteran 
has been diagnosed with an anxiety disorder.  See, e.g., a 
March 2004 VA examination report. Wallin element (1) has 
therefore been met.  With respect to Wallin element (2), the 
veteran is service connected for a right orchiectomy. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Similar considerations apply 
with respect to secondary service connection claims.

This case presents certain medical questions which cannot be 
answered by the Board.  These questions concern the 
relationship, if any, between the veteran's current anxiety 
disorder and his service-connected right orchiectomy.  These 
questions must be addressed by an appropriately qualified 
medical professional.  
See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].

A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should arrange for a physician to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the veteran's 
currently diagnosed anxiety disorder is 
related to his service-connected right 
orchiectomy.  If the reviewing physician 
finds that physical examination of the 
veteran and/or diagnostic testing is 
necessary, such should be accomplished.  
A report should be prepared and associated 
with the veteran's VA claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for a nervous disorder 
as secondary to his service-connected 
right orchiectomy.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


